 In the Matter of GRAND RAPIDS CABINET COMPANY, EMPLOYERandLOCAL 415, INDUSTRIAL WORKERS UNION, UPHOLSTERERS INTERNA-TIONAL UNION OF NORTH AMERICA, AFL, PETITIONERCase No. 7-R-2434.-Decided January 17, 1947Mr. John W. Cmnnuislcey,of Grand Rapids, Mich., for the Em-ployer.Mr. Joseph 01. Jacobs,of Chicago, Ill., for the Petitioner.Messrs. Maurice SugarandHorton A. Eden,of Detroit, Mich., andMr. Harry Weinstock,of New York City, for the Intervenor.Mr. Henry W. de Koomian,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at GrandRapids, Michigan, on October 23, 1946, before Harold A. Cranefield,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERGrand Rapids Cabinet Company is a Michigan corporation engagedin manufacturing soda fountain equipment and ice cream cabinets atits plant in Grand Rapids, Michigan.During the representativeyear ending September 30, 1945, the Employer purchased raw mate-rials valued in excess of $300,000, approximately 90 percent of whichwas shipped to the Employer from points outside the State of Michi-gan.During the same period the Employer sold finished productsvalued in excess of $1,000,000,approximately 90 percent of which wasshipped to points outside the State of Michigan.72 N. L.R. B., No. 35.197 198DECISIONSOF NATIONALLABOR RELATIONS BOARDWe find thatthe Employeris engagedin commercewithin themeaning ofthe NationalLabor Relations Act.II.THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of theEmployer.Local 415, United Furniture Workers of America, herein called theIntervenor, is a labor organization affiliated with the Congress ofIndustrialOrganizations, claiming to represent employees of theEmployer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.,We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITIn accordance with the stipulation of the parties, we find that allproduction and maintenance employees of the Employer's GrandRapids, Michigan, plant, excluding office and clerical employees, plant-protection employees, employees in the engineering department, super-intendents, foremen, and all other supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V.TIIE DETERMINATIONOF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot, subject to thelimitations and additions set forth in the Direction.21On April 17, 1946, the Employer and the Intervenor executed a contract which pro-vided that it was toremain ineffect until January 1, 1947, and from year to year there-after in the absence of notice of a desire to change or terminate given by either party 30days piior to Janua iy 1, 1947, or any subsequent anniversary dateThe 1946 agreementhas not been raised as a bar to an electionThe Intervenor urged that no election be duected until the Board disposes of unfairlabor practice charges filed by the Intervenor against the Employer (Case No 7-C-1667).Sincethe Regional Director has refused toissuea complaint based on these charges, andthe Board has sustained the Regional Director's action, we see no reason to delay a deter-mination of representatives. GRAND RAPIDS CABINET COMPANY199DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Grand Rapids Cabinet Com-pany, Grand Rapids, Michigan, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Seventh Region, acting in this natter asagent for the National Labor Relations Board, and subject to Sections203.55 and 203.56, of National Labor Relations Board Rules and Reg-ulations-Series 4, among the employees in the unit found appropriatein Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were ill oron vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding those employees who have since quit orbeen discharged for cause and have not been rehired or reinstatedprior to the date of the election, to determine whether they desire tobe represented by Local 415, Industrial Workers Union, UpholsterersInternational Union of North America, AFL, or by Local 415, UnitedFurnitureWorkers of America, CIO, for the purposes of collectivebargaining, or by neither.